TAFT, J.,
dissenting. There was no error in the admission or rejection of evidence. If there was a sound legal proposition in the requests it was complied with. The exceptions taken to the charge as given upon the subjects of the requests, were general, pointed out no error, and our *20authorities all agree should not avail the respondents. Had any of the errors now claimed been pointed out before the jury retired, they would have been corrected, undoubtedly, or the question been distinctly ruled upon.